Citation Nr: 1037554
Decision Date: 10/04/10	Archive Date: 12/23/10

DOCKET NO. 03-03 621                       DATE OCT 04 2010

On appeal from the Department of Veterans Affairs Regional Office in Jackson, Mississippi 

THE ISSUES 

1. Entitlement to service connection for a psychiatric disorder, to include a disorder manifested by headaches or resulting from head trauma incurred in service. 

2. Entitlement to a rating in excess of 10 percent for low back strain. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Tresa M. Schlecht, Counsel 

INTRODUCTION 

The Veteran had active service from August 1981 to September 1983, as well as an unverified prior period of active service of slightly more than five months, and inactive service prior to active duty. This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The Board remanded the appeal in November 2004 and in February 2008. 

FINDINGS OF FACT 

1. The clinical evidence establishes that the Veteran's current depressive disorder is unrelated to his military service. 

2. The Veteran's contentions that a current psychiatric disorder began during service and that a disorder manifested by headaches has been chronic and continuous since service are not credible. 

3. The Veteran's service-connected lumbar disc disease has not been manifested by forward flexion less than 60 degrees, or by combined motion of the thoracolumbar spine not greater than 120 degrees, or by muscle spasm resulting in abnormal gait or spinal contour, or by incapacitating episodes, at any time during the pendency of this appeal, and no diagnosis of neurologic abnormality has been assigned. 

CONCLUSIONS OF LAW 

1. The Veteran did not acquire or aggravate a psychiatric disorder in or as a result of active service, and no psychiatric disorder for which service connection may be presumed is present. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009). 

- 2 - 

2. Criteria for an evaluation in excess of 20 percent for lumbar degenerative disc disease are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2009); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5245 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5003,5295 (1993).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Veteran contends that he is entitled to service connection for a psychiatric disorder. The Veteran contends that his service-connected lumbar disability is more disabling than is reflected in the 10 percent evaluation currently assigned for this disability. Before assessing the merits of the appeal, VA's duties to the claimant must be examined. 

VA's duties to the claimant 

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Duty to notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. 

- 3 - 

Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

As to the claim for service connection for a psychiatric disorder, prior to the initial adjudication of the claimant's claim, a VCAA letter which advised the Veteran of the criteria for service connection was issued in July 2001. 

As to the claim for an increased evaluation for lumbar spine disability, initially, the Veteran indicated he was seeking service connection for a back disorder. Therefore, a VCAA letter issued in July 2001, soon after the Veteran's submission of a June 2001 claim, did not address the criteria for an increased evaluation. By a letter issued in February 2007, the Appeals Management Center (AMC) notified the Veteran of the general criteria for an increased evaluation for a service-connected disability. The letter also advised the Veteran all the general criteria for determining a disability rating and for determining the effective date of the award when an increased level of compensation is granted. The claim was thereafter readjudicated. Although the Veteran was not provided with notice in compliance with the VCAA until after the initial adjudication, the claim was readjudicated after compliant notice was issued. There is no contention that the Veteran has been prejudiced by any defect in the content or timing of the notice. 

Given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. 

Duty to assist 

Next, VA has a duty to assist a claimant in the development of the claim, including obtaining service medical records if needed, obtaining pertinent treatment records, providing an examination when necessary, or other pertinent development. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the service treatment records are associated with the claims files. The Veteran was afforded VA examinations. The appeal was remanded in 2004 and 2007, and additional VA examinations were afforded during the course of the Remand. 

-4- 

Records from the Social Security Administration (SSA) have been obtained and are associated with the claims files. Voluminous VA inpatient and outpatient treatment records are associated with the claims files. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). Appellate review may proceed. 

Law and regulations applicable to claims for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition. There is a presumption applicable for service connection for a psychosis, if manifested during the applicable presumptive period. 38 C.F.R. § 3.384. However, no provider has assigned a diagnosis of a psychosis during the pendency of this appeal. The provisions regarding presumptions are not applicable to the Veteran's claim for service connection for an acquired psychiatric disorder at this time. 

Service connection may be granted when a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition. 38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488,495-98 (1997). 

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310. The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of 

- 5 - 

aggravation of a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

A Veteran is competent to testify as to a condition within his knowledge and personal observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed). 

1. Claim for service connection for a psychiatric disorder 

Service treatment records disclose that the Veteran was treated for headaches in service in 1980. At that time, the Veteran attributed his headaches to stress. He stated he did not want to be in the military. No specific diagnosis was assigned. He was treated for a "head cold" on several occasions. Service treatment records dated in 1982 and 1983 disclose no complaints of headache or treatment for headaches. The service separation examination is devoid of complaints or diagnosis of a psychiatric disorder or a headache disorder. 

VA treatment records dated from 1983 to 1985 disclose that the Veteran was treated for alcohol abuse. No diagnosis other than alcohol abuse was assigned by the treating providers. 

During the period from 1983 to 1985, the Veteran sought treatment for headache on one occasion. No diagnosis was assigned. 

There is no notation that the Veteran reported a headache disorder, a history of head injury, or symptoms of a psychiatric disorder other than alcohol abuse, during hospitalizations and treatment for alcohol abuse. This lack of evidence is somewhat unfavorable to the Veteran, since it would have been in the Veteran's best interests to report headaches or symptoms relating to a psychiatric disorder to his treating providers, if those problems were present or were chronic. 

- 6 - 

The Veteran sought treatment for alcohol abuse again in 1987. At the time of hospitalization in October 1987, he reported that he was depressed. He related a history of headaches beginning in childhood. He reported visual and auditory hallucinations. He had been fired from his employment at the municipal airport as a result of use of alcohol. The only diagnosis assigned at the end of the Veteran's VA hospitalization in November 1978 was major depression, single episode. To the extent that the Veteran contends, for purposes of this appeal, that he first manifested headaches or depression in service, the 1987 evidence conflicts with the Veteran's statements during the pendency of this appeal. 

During the period from 1988 through 1995, the Veteran sought service connection for several disorders, and underwent several VA examinations. He did not seek service connection for headaches, residuals of a head injury, or a psychiatric disorder, and no diagnosis of headaches, residuals of a head injury, or a psychiatric disorder was assigned during VA examinations. VA outpatient treatment records during this period are devoid of complaints, diagnosis, or treatment for headaches, residuals of a head injury, report of history of a head injury in service, or a reported history of a psychiatric disorder or symptoms of a mental health problem. This evidence is entirely unfavorable to the Veteran, as it reflects that the Veteran did not report headaches, depression, or a psychiatric disorder chronically and continuously following his service discharge. The evidence that he reported depression on one occasion, and that the medical determination was that this was a single episode is also entirely unfavorable to the Veteran's claim that depression first began during service and has been chronic and continuous since that time. 

In 1996 and 1997, the Veteran sought treatment for complaints of headaches, among other symptoms. Diagnoses of sinusitis and asthmatic bronchitis were assigned. The Veteran sought treatment for chest pain in 1997. No physical findings or cause for chest pain was found. A diagnosis of panic attacks was assigned, and the Veteran was treated with medication. However, there are no treatment records in 1998 or 1999 which reflect that the Veteran continued to seek treatment for a psychiatric disorder or that he continued to use medication to treat a psychiatric disorder. This evidence is unfavorable to the Veteran, since the medical providers attributed complaints of headaches to diagnoses for which service 

- 7 - 

connection is not in effect and has not been sought. The evidence is also unfavorable since it demonstrates that the Veteran did not manifest a psychiatric disorder that had been chronic and continuous since his service separation. 

In May 2000, the Veteran sought treatment for a syncopal episode. A diagnosis of panic disorder was again assigned, and medications were prescribed. In June 2001, the Veteran sought service connection for "migraine headaches and nerves." 

The report of VA examination conducted in March 2007 reflects that the Veteran reported that he was quiet as a child and that his activities were limited by a tendency to have headaches. The Veteran reported that he was essentially separated from service because of alcohol-related problems. The Veteran reported that he was working full-time in the mail facility at the VA Medical Center, but that some days he was unable to focus and would call in sick. The Veteran reported that his symptoms of depression started while he was in basic training and that he was unable to adapt to military life. 

The examiner noted that the Veteran's depression screen was negative in February 2007. The Veteran at that time reported that he had experienced problems of depression in the past, but felt that depression was not a current problem. The Veteran reported feeling lonely, having difficulty sleeping, and having a low energy level during the day. The Veteran hoarded that he kept to himself and found it difficult to make friends. The Veteran was cooperative. His affect was flat. He maintained eye contact. There was no inappropriate behavior. The Veteran was alerts, oriented, with normal rate and volume of speech. The examiner concluded that the Veteran hand recurrent major depressive disorder, but was unable to determine whether the occurrence depression was a manifestation of experiences in the military. The examiner noted a contrast between the Veteran's report that he currently was depressed and the Veteran's report at VA examination conducted one month previously that he was not depressed. 

On VA examination conducted in December 2008, the Veteran acknowledged that he had headaches and drank "a case a week" during adolescence, as well as smoking marijuana daily. He was a poor student and was suspended more than 10 

- 8 - 

times during high school. He also reported, during the VA examination, that he began having problems with headaches after a drill instructor struck him in the head. He reported that he was receiving VA treatment for depression. When the examiner pointed out that he had not filled prescriptions for medication prescribed to treat depression during 2008, the Veteran stated that the medications did not help his depression. 

The examiner stated that, during the interview, the Veteran presented with his head down and did not make eye contact. However, in the waiting room prior to the examiner, the Veteran actively engaged in conversation with others. The examiner assigned a diagnosis of major depressive disorder, recurrent on axis I and assigned diagnoses of alcohol abuse and cannabis abuse. 
The examiner concluded that it was unlikely that the Veteran's 
current psychiatric disorder was due to his service. 

The examiner noted that it was clear that the Veteran had behavioral problems prior to his service and there was no evidence that military service aggravated his use of alcohol. The examiner noted the possibility that the Veteran's depressive disorder was a long-term consequence of the Veteran's substance abuse. The examiner opined that it would require resort to speculation to state whether the Veteran had a substance abuse mood disorder or a major depressive disorder without inter-episode recovery. Regardless, the examiner concluded, it was unlikely that the Veteran's depressive disorder was caused by his military service. 
The examiner also concluded that the Veteran's headaches began prior to his service and that there was no evidence that his complaints of headaches were related to a psychiatric disorder that began or was caused by military service. The examiner noted, as rationale for the conclusions, that the Veteran appeared to be magnifying symptomatology, since the Veteran objectively behaved differently in the waiting room van Leanne he knew he was being observed. The examiner also noted that the Veteran's statements were not consistent. As an example, the examiner noted that the Veteran initially reported that he was taking medications prescribed by of VA for depression. When questioned about whether the Veteran had refills his medications, it became evident that he was not actually taking the medications. The examiner also noted that the Veteran had not seen his psychiatrist since April 2008. 

- 9 - 

The Veteran reported not having any friends. When the examiner noted that the Veteran reported that a friend drove him to the appointment, the Veteran stated that the person who drove him was not really a friend. 

The report of December 2008 VA examination reflects that the examiner determined that the Veteran's reports of chronicity and continuity of symptoms of a psychiatric disorder sensed service and the Veteran's reports about his current severity of psychiatric symptoms were not credible. The examiner described objective observations these conclusions at some length. The Board finds that the examination report is comprehensive, relies on objective observations, and reflects review of the Veteran's complete record. This examination report is highly persuasive and of great evidentiary weight. 

The Veteran's computerized medication profile from 2003 through June 2008, discloses that medication prescribed for depression was filled one time during the pendency of the appeal, in January 2008, when 30 tablets of the prescribed medication were dispensed. 

Review of the Veteran's computerized VA order summary from January 2003 through June 2008, which is more than 40 pages in length, discloses that the Veteran did not seek VA outpatient mental health therapy during the period from January 2003 through August 2007, no medication for a psychiatric disorder was prescribed during that period. From September 2007 through January 2008, the Veteran was seen for outpatient Mental Health Therapy, and medication was prescribed to treat depression. There is no record that the Veteran had an appointment for outpatient mental health treatment or requested refill of medication prescribed for depression after January 2008. 

The records provided by SSA in relationship to the Veteran's 2007 claim for disability benefits disclose no diagnosis of or treatment for a psychiatric disorder, and include no statements by the Veteran alleging that he had a psychiatric disorder. This evidence is unfavorable to the Veteran's claim, since it would be in the Veteran's interest to report each current, disabling disorder to SSA when apply for 

- 10 - 

benefits. The SSA records reflect that the application for disability benefits was denied. 

More than 300 pages of the computerized records of the Veteran's VA outpatient treatment from 2003 through 2008 are associated with the claims files. The voluminous VA treatment records reflect that the Veteran reported a headache in June 2003. The assigned diagnosis was sinusitis. In March 2003, and the Veteran reported that he was taking an antibiotic for a frontal headache and sinus congestion. The Veteran again reported headaches in September 2003 and a diagnosis of migraine headache was assigned. Complaints of headaches were again noted, and the Veteran was treated for allergies. Records through June 2008 reflect that the Veteran was prescribed medications for and nasal spray to treat nasal congestion and allergies. There is no record of assignment of a headache disorder, other than sinus or allergy disorders. 

The only evidence that the Veteran sustained trauma to the head during military service is the Veteran's statements to that effect. The Board assumes, for purposes of this claim, that the Veteran's account of a blow to the head in service is credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran's statements that he has had chronic headaches, or a disorder manifested by chronic headaches, since that blow in service, are not credible. The clinical evidence since the Veteran's service is voluminous. As noted above, the clinical evidence from 1983 to 1985, which includes reports of hospitalizations, discloses no report of a history of head trauma in service and no report of chronic headaches since service. The fact that the Veteran was treated on one occasion for headache, with no report or diagnosis of a chronic headache disorder, weighs against the credibility of the Veteran's current contention that headaches have been chronic since his service. The facts that the Veteran was treated for alcohol abuse, including during inpatient hospitalizations, without reporting that symptoms of other psychiatric disorders were present, weighs against the credibility of current statements that depression or other acquired psychiatric disorder began during service. 

Further, the evidence from 1988 through 1995 reflects that the Veteran did not report headaches or a history of head trauma in service, did not seek service 

- 11 - 

connection for headaches or a history of head trauma in service, although he sought service connection for other disorders, and did not seeks treatment for headaches or a history of head trauma in service, although he sought V A treatment on numerous occasions. 

The clinical records from 1995 to the present disclose occasional complaints of headaches, but the clinical evidence demonstrates that the Veteran's headaches were generally attributed to sinusitis or allergies. The evidence demonstrates that no diagnosis of a chronic headache disorder was assigned. The examiner who conducted the 2008 VA examination discussed the Veteran's belief that he had symptoms related to a blow to the head sustained in service. The examiner declined to assign a diagnosis other than major depressive disorder. 

Similarly, the clinical evidence from 1995 to the present reflects that, on at least two occasions, a diagnosis of panic disorder was assigned, but there was no notation by the providers that the panic disorder was of long standing, was chronic, or had been chronic for many years. The examiners who conducted 2007 and 2008 VA examinations did not assign a diagnosis of panic disorder or of a disorder due to head trauma. Since there is no current diagnosis of either disorder, service connection for an acquired psychiatric disorder based on a diagnosis of panic disorder or a disorder due to head trauma cannot be granted. 

The credibility of the Veteran's report of his symptoms of depression was questioned by each of the examiners who conducted VA examinations in 2007 and in 2008. The records establish that there are inconsistencies and contradictions between the Veteran's reports of his history during this appeal and the history as reflected in contemporaneous evidence. The Board finds, as a matter of fact, that the Veteran's credibility is minimal, and his statements and reports are of very little persuasive weight or value. The preponderance of the credible and persuasive evidence is against the claim for service connection for a psychiatric disorder, to include a disorder manifested by headaches or resulting from head trauma incurred in service. 

- 12 - 

The Board has considered whether service connection may be granted for an acquired psychiatric disorder, a chronic headache disorder, or a disorder related to head trauma incurred in service, on the basis of aggravation in service. However, the credible and very persuasive report of 2008 VA examination includes a conclusion that, if a psychiatric disorder was present prior to service, it was not aggravated in service 

Claims for increased disability evaluations 

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify various disabilities. See 38 C.F.R. Part 4. Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity. 38 U.S.C.A. § 1155. 

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities. See 38 C.F.R., Part 4. If the evidence for and against a claim is in equipoise, the claim will be granted. 

Claim for increased evaluation for back disability 

The Veteran has been granted a 10 percent evaluation for his service-connected recurrent low back strain, under 38 C.F.R. § 4.71a, DC 5295, effective from 1987. DC 5295 provides criteria for evaluation of lumbosacral strain. Under DC 5295, as in effect in 2001, when the Veteran submitted the claim underlying this appeal, mild lumbosacral strain with characteristic pain on motion warranted a 10 percent rating. 38 C.F.R. § 4.71a, DC 5295. Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position warranted a 20 percent rating. Severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warranted a 40 percent rating. 

- 13 - 

The criteria for evaluating disability of the spine were revised, effective September 26, 2003. The revised regulations provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula). See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.7la, DCs 5235 to 5243). The criteria for evaluation of lumbosacral strain are now codified at DC 5237. 

Disabilities of the spine are evaluated either under the formula for diseases and injuries of the spine (General Formula) or under a formula for rating intervertebral disc syndrome based on incapacitating episodes (IVDS Formula). 38 C.F.R. § 4.7la, Diagnostic Codes 5237-5242 (effective Sept. 26, 2003). 

Combined range of motion of the thoracolumbar spine includes the range of flexion, with normal defined as 0 degrees to 90 degrees, extension, with normal defined as 0 degrees to 30 degrees, lateral flexion, with normal described as 0 to 30 degrees to the right and 0 to 30 degrees to the left, and rotation, defined as 0 degrees to the 30 degrees of forward rotation on the right and on the left and 0 to 30 degrees of backward rotation on the right and on the left. 38 C.F.R. § 4.7la, Plate V. 

According to the General Formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

- 14 - 

A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

For purposes of evaluations under the IVDS Formula, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Note (1), Diagnostic Code (DC) 5243. 

Facts and analysis 

Historically, the Veteran was granted service connection for a back disability, characterized as recurrent low back strain, in a 1987 rating decision. This disability was evaluated under DC 5295. 

VA outpatient treatment notes dated in June 2001 reflect that the Veteran requested a replacement back brace. The Veteran reported an increase in back pain following moving furniture following the death of a sibling. He reported that the back brace he had previously been given, in the 1990s, was worn out. Flexeril was also prescribed to reduce lumbar pain. 

On VA examination conducted in October 2001, the Veteran reported recurrent episodes of low back pain. The Veteran has no spasm, but there was tenderness on palpation. The Veteran demonstrated 80 degrees of flexion, 20 degrees of extension, and 20 degrees of right and left lateral bending. The examiner stated that the Veteran had pain on motion, but did not specify where the Veteran's pain began or ended in each range of motion. 

In May 2002, the Veteran reported an increase in back pain. Flexeril was added to his medication regime. In November 2004, the Board Remanded the claim for an increased evaluation for low back pain, noting that the regulations governing evaluation of low back pain had been amended in 2002 and 2003. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (38 C.F.R. § 4.71a, revision effective September 23, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003) (38 C.F.R. § 4.71a, revision effective September 26, 2003). 

- 15 - 

The Veteran was afforded VA examination of the back in March 2007. The Veteran reported that he sought emergency treatment for back pain in the year prior to the VA examination. The Veteran reported that his back pain remained symptomatic and was aggravated by activities such as lifting. He reported episodes of pain radiating into both legs to just below the needs. He reported that he sometimes used a one because of his left ankle condition. He was wearing a lumbar support. The Veteran was able to stand erect. No spasm was present. There was tenderness across the lower back. The Veteran demonstrated 90 degrees of flexion, 20 degrees of extension with pain on motion worse and extension than in flexion. The Veteran had 30 degrees of right and left lateral bending without pain, 30 degrees of right lateral rotation and 20 degrees of left lateral rotation, which caused a report of increased pain. The Veteran reported that he had sought emergency treatment for back pain once in the past year, and was placed on bed rest. 

In December 2008, the Veteran remained a full-time employee at the VA Medical Center in the mail room. The Veteran reported constant pain, progressing in severity, for many years. The Veteran described his pain as a level 9 on a scale of one to 10. The examiner explained that the objective manifestation of level 10 pain is unconsciousness. The Veteran reported inability to perform "a lot" of bending, reaching, or lifting. 

The Veteran's posture and gait were normal. The Veteran used no assistive devices for ambulation. The examiner opined that there was a congenitally-exaggerated lumbar lordosis. There were no palpable muscle spasms. The Veteran reported tenderness to palpation over the sacrum. Deep tendon reflexes were present and equal at the patella and the Achilles tendon. There was no atrophy or hypertrophy of any muscle. The Veteran was able to toe-walk, heel-walk, and heel-to-toe walk. The examiner stated that there was no radiculopathy. After three or more repetitions, the Veteran was able to flex forward from zero degrees to 90 degrees. The Veteran's extension was limited to 5 degrees. Right and left lateral flexion were limited to 10 degrees as a result of pain, and right and left lateral rotation were limited to 15 degrees by pain. The examiner concluded that these limitations were "grossly inconsistent" with the Veteran's diagnosis, but required maximum effort by 

- 16 - 

the Veteran. The Veteran's thoracic and lumbar spine x-rays were normal. The examiner concluded that the Veteran had minimal, if any, functional limitation as a result of service-connected lumbar strain. The examiner assigned a diagnosis of congenital exaggeration of the lumbar lordosis and concluded that the Veteran had no radiculopathy or peripheral neuropathy. 

In order to establish entitlement to an evaluation in excess of 20 percent, the Veteran must demonstrate that he meets the criteria for an evaluation in excess of 20 percent under either the criteria in effect when he filed his claim ("old" criteria), in 2001, or under criteria as revised and currently in effect. Comparing the Veteran's symptoms to the "old" criteria, the evidence establishes that the Veteran does not have lumbosacral strain with listing of the whole spine to the opposite side, since the evidence shows that the Veteran had normal gait and posture at each VA examination (2001, 2007,2008), and none of the voluminous outpatient treatment records discloses any report, complaints, or findings of abnormal posture or listing. 

The Veteran's forward flexion varied from 80 degrees in 2001 to 90 degrees in 2007 and 2008. The Board finds that the demonstrated limitation of flexion does not meet the criterion for "marked limitation" of forward bending. In particular, the examiner who conducted the VA examination stated that the Veteran demonstrated forward flexion to 90 degrees after three repetitions. The Board notes that the Veteran reported pain on forward flexion. However, the evidence establishes that the Veteran sought treatment for pain as a result of a left ankle disability, and the VA pain management providers did not discuss or address back pain. The Board finds, as a matter of fact, that this evidence demonstrates that the Veteran's back pain did not result in "marked limitation" of forward bending at any time during the pendency of this appellant. 

The radiologic examination of the Veteran's lumbar spine in December 2008 was interpreted as normal. The Veteran does not have osteoarthritic changes, or narrowing or irregularity of joint space, so as to meet a criterion for a 40 percent evaluation under DC 5295, as in effect through September 2003. No provider assessed whether there was a positive Goldthwaite's sign or abnormal mobility on forced motion. However, the final conclusion of the examiner who conducted the 

- 17 - 

December 2008 VA examination that the Veteran had minimal function limitation as a result of the service-connected lumbar disability is, in effect, a determination that evaluation of Goldthwaite's sign or of abnormal mobility on forced motion was not required or was not indicated by any other finding. Thus, the evidence demonstrates that the Veteran did not meet the criteria for an evaluation in excess of 20 percent under the "old" criteria. 

The Board has considered the criteria for evaluation of back disability as revised in 2003 and 2003. However, the Veteran has not demonstrated forward flexion limited to 60 degrees at any time during the appeal period. The evidence establishes that the Veteran does use a back brace, and the evidence reflects that the Veteran has been issued a replacement back brace during the pendency of this appeal. The use of the back brace demonstrates that the Veteran uses the device to reduce back pain. The Board finds, as a matter of fact, that use of the back brace is not equivalent to a finding that forward flexion is limited to less than 60 degrees by pain, since the Veteran did not demonstrate such limitation during VA examination, including with repeated motion. Moreover, as noted above, the Veteran did not report back pain during pain management treatment. The examiner who conducted the 2008 VA examination specifically noted the Veteran's tendency to exaggerate symptomatology. Therefore, as a matter of fact, the Board finds that the Veteran's use of a back brace is not equivalent to a finding that the Veteran has lumbar pain with forward flexion less than 60 degrees. 

The evidence demonstrates that no provider has assigned a diagnosis of IVDS, and that the Veteran has not required bedrest prescribed by a physician during the pendancy of the claim. Thus, the Veteran does not meet any criterion under the current regulations for an evaluation in excess of 20 percent for his lumbar disability. 

The Board has considered whether the Veteran is entitled to an evaluation in excess of 20 percent for his service-connected lumbar disability an extraschedular basis, noting that, in exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321(b)(l). There is no 

- 18 - 

evidence which demonstrates that the rating schedule is inadequate for determining the proper level of disability in this case. 
In particular, the Board finds no evidence of any sign or symptoms of lumbar disability which is not encompassed within the rating schedule. In particular, the Veteran's occupational activities were restricted at times during the pendency of this appeal due to left ankle disability, but there is no evidence of restriction of occupational activities related to the lumbar disability at issue in this appeal. Criteria for submission for an extraschedular rating pursuant to 38 C.F .R. § 3.321(b)(1) are not met. See Thun v. Peake, 22 Vet. App. 111 (2008). 

ORDER 

The appeal for service connection for an acquired psychiatric disorder is denied. 

The appeal for a rating in excess of 20 percent for low back strain is denied. 
 
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals 

- 19  



